DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8 February 2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding rejections of the Non-Final Office Action have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0071516 to Weiss et al., hereinafter Weiss.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Weiss teaches an implantable medical device (IMD) (Fig 1A-C; para 0004: IMD 10) comprising: an implantable pulse generator (Fig 1A-C; para 0004: IPG 10) configured to be implanted in a patient (para 0004) and adapted for use with one or more electrode leads (para 0004: electrode leads 18), wherein each electrode lead comprises a plurality of electrodes (para 0004: electrodes 16), wherein the pulse generator comprises: control circuitry (para 0004: microcontroller 50; para 0063: microcontroller 150) configured to cause one or more pulses to be delivered at one or more of the plurality of electrodes (para 0064), memory circuitry (para 0064: steering memory 502 and pulse memory 504) configured to store: a plurality of pulse programs (para 0064), wherein each of the pulse programs specifies a pulse amplitude (para 0068), a plurality of steering programs (para 0064), wherein each of the steering programs specifies one or more of the plurality of electrodes to deliver the one or more pulses (para 0067), and a plurality of aggregate instructions (para 0064), wherein each of the aggregate instructions link one of the plurality of pulse programs with one of the plurality of steering programs (para 0064), wherein each of the aggregate instructions comprises an amplitude modulation factor (para 0096: amplitude scale value), wherein the control circuitry is configured to: execute at least one of the plurality of aggregate instructions to link one of the plurality of pulse programs with one of the plurality of steering programs (para 0064, 0074, 0082), and deliver at least one pulse at one or more of the plurality of electrodes specified by the linked steering program (para 0092), wherein the delivered one or more pulses has an amplitude specified by the linked pulse program and scaled according to the amplitude modulation factor of the executed aggregate instruction (para 0096).
Regarding claim 2, Weiss further teaches wherein the at least one of the plurality of aggregate instructions comprises a value specifying a number of repeats and wherein executing the at least one of the plurality of aggregate instructions causes the control circuitry to deliver a plurality of pulses at the specified one or more electrodes, wherein the number of the plurality of pulses corresponds to the value specifying the number of repeats (para 0082).
Regarding claim 3, Weiss further teaches wherein executing at least one of the plurality of aggregate instructions comprises executing a series of aggregate instructions (para 0083), each of which comprises a different amplitude modulation factor (para 0081).
Regarding claim 4, Weiss further teaches wherein executing the series of aggregate instructions causes the control circuitry to deliver a series of pulses at one or more electrodes, wherein each pulse of the series of pulses has a different amplitude (para 0081-0082).
Regarding claim 5, Weiss further teaches wherein each aggregate instruction of the series of aggregate instructions links the same pulse program with the one of the plurality of steering programs (para 0083).
Regarding claim 6, Weiss further teaches wherein executing the series of aggregate instructions causes the control circuitry to deliver a series of amplitude-modulated pulses (para 0106).
Regarding claim 7, Weiss further teaches wherein the memory circuitry further comprises a configuration memory configured to store configuration instructions comprising an amplitude scale factor and wherein the control circuitry is further configured to execute the configuration instructions (para 0096-0097).
Regarding claim 8, Weiss further teaches wherein executing the configuration instructions causes the control circuitry to further scale the amplitude of the one or more pulses (para 0096-0097).
Regarding claim 9, Weiss further teaches wherein executing at least one of the plurality of aggregate instructions comprises executing a series of aggregate instructions (para 0083), each of which comprises a different amplitude modulation factor (para 0081) causing the control circuitry to deliver a series of pulses at the one or more electrodes (para 0081-0082), wherein each pulse of the series of pulses has a different amplitude and wherein the amplitude of each pulse of the series of pulses is further scaled by the amplitude scale factor (para 0096-0097).
Regarding claim 10, Weiss further teaches wherein the control circuitry comprises logic circuitry configured to: receive a first digital signal indicative of an amplitude specified by one or more of the pulse programs, receive a second digital signal indicative of an amplitude modulation factor of one or more of the aggregate instructions, and output a third digital signal indicative of a modulated amplitude (para 0130-0137).
Regarding claim 11, Weiss further teaches wherein the IMD further comprises at least one digital-to- analog converter (DAC) and wherein the control circuitry is configured to provide the third digital signal to the DAC causing the DAC to output a pulse having the modulated amplitude (para 0134).
Regarding claim 12, Weiss teaches a method of providing amplitude-modulated pulses (abstract) using an implantable medical device (IMD) (Fig 1A-C; para 0004: IMD 10), wherein the IMD comprises an implantable pulse generator (Fig 1A-C; para 0004: IPG 10) configured to implanted in a patient (para 0004) and adapted for use with one or more electrode leads (para 0004: electrode leads 18), wherein each electrode lead comprises a plurality of electrodes (para 0004: electrodes 16), the method comprising: receiving at control circuitry (para 0004: microcontroller 50; para 0063: microcontroller 150) of the implantable pulse generator: a pulse program specifying a pulse amplitude (para 0064, 0068), a steering program specifying one or more of the plurality of electrodes (para 0064, 0067), and one or more aggregate instructions specifying a linkage of the pulse program and the steering program (para 0064, 0074, 0082), wherein the aggregate instructions each comprise an amplitude modulation factor (para 0096: amplitude scale value), executing the one or more aggregate instructions with the control circuitry to provide one or more digital control signals indicative of one or more amplitude-modulated pulses having an amplitude specified by the pulse program and scaled by the amplitude modulation factor (para 0130-0137), providing the one or more digital control signals to a digital-to-analog converter (DAC) to convert the one or more digital control signals to one or more analog pulse signals (para 0134), and providing the one or more analog pulse signals to the one or more of the plurality of electrodes specified by the steering program (para 0130-0137).
Regarding claim 13, Weiss further teaches wherein the one or more aggregate instructions comprises a first aggregate instruction comprising a value specifying a number of repeats and wherein executing the first aggregate instruction provides a plurality of digital control signals, wherein the number of the plurality of digital control signals corresponds to the value specifying the number of repeats (para 0082).
Regarding claim 14, Weiss further teaches wherein executing the one or more aggregate instructions comprises executing a series of aggregate instructions (para 0083), each of which comprises a different amplitude modulation factor (para 0081).
Regarding claim 15, Weiss further teaches wherein executing the series of aggregate instructions causes the control circuitry to provide a series of digital control signals, wherein each digital control signal is indicative of a pulse having a different amplitude (para 0081-0082).
Regarding claim 16, Weiss further teaches wherein each aggregate instruction of the series of aggregate instructions links the same pulse program with the one of the plurality of steering programs (para 0083).
Regarding claim 17, Weiss further teaches further comprising executing one or more configuration instructions comprising an amplitude scale factor, wherein the one or more digital control signals provided by the control circuitry is indicative of one or more pulses having an amplitude specified by the pulse program and scaled by the amplitude modulation factor and further scaled by the amplitude scale factor (para 0096-0097).
Regarding claim 18, Weiss further teaches wherein the control circuitry comprises logic circuitry configured to: receive a first digital control signal indicative of an amplitude specified by one or more of the pulse programs, receive a second digital control signal indicative of an amplitude modulation factor of one or more of the aggregate instructions, and output a third digital signal indicative of a modulated amplitude (para 0130-0137).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792